DETAILED ACTION
Allowable Subject Matter
Claims 1-8, 11-19, and 21-22 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 1, 11, and 17 with particular attention to the limitations “a micro electromechanical system (MEMS) element lying between the sensor housing and a compliant media seal, the MEMS element comprising an array of capillaries configured to permit fluid communication between ambient gases around the gas sensor assembly and the cavity via the gas inlet aperture, wherein the MEMS element is in direct contact with the top diffusion electrode layer and a working electrode, the working electrode and the top diffusion electrode layer being different from each other”, “wherein the lid is further configured to compress the compliant media seal against the MEMS element to force the electrolyte subassembly and MEMS element to stack into electrical conduction” and “wherein the gas inlet aperture defines a diffusion restriction based on a ratio between a diameter of the gas inlet aperture and a length of the gas inlet aperture”. 
The closest prior art of record is considered to be Xu (US 5,830,337 A) and Chapples et al. (US 2016/0178565 A1). 
Xu discloses a gas sensor assembly ([abstract]), comprising: a sensor housing defining a cavity to receive an electrolyte subassembly (bottom housing portion 20 
Xu teaches wherein the cap 44 has plural perforations 41 that serve as the gas inlet, but fails to teach wherein a single gas inlet aperture defines the diffusion restriction based on the ratio of the diameter to the length of the aperture. Xu is also silent on the use of a MEMS element. 
As outlined in the previous office action, Chapples discloses an electrochemical gas sensor for detection of a target gas [Para. 0001] wherein the device includes a ceramic substrate that comprises capillary holes 7/17 that allow for gas ingress and egress to and from the surface of the sensing/working electrode 2/12a [Paras. 0011, 0015, 0022; Fig. 2-3]. The prior grounds of rejection suggest that the ceramic substrate of Chapples reads upon the MEMS element of the instant claims. Applicant argues in the Remarks, filed 10/13/2021, on Pgs. 11-14 that:



Applicant’s arguments are convincing. Chapples indeed appears to teach the ceramic substrate being an insulating ceramic. If the ceramic structure of Chapples was electrically conductive, the entire device of Chapples would short circuit. Incorporating the ceramic structure of Chapples into the device of Xu (i.e., replacing the perforations 42 with the ceramic structure) would not yield an electrical conduction between the MEMS element and the electrolyte subassembly. Furthermore, there does not appear to be any motivation for modifying the ceramic structure of Chapples to make it electrically conductive. The electrode 12 of Xu is already in electrical conduction with the lead 35 and thus there would be no motivation for modifying the perforations 42, which merely serve the purpose of directing air flow, to make the perforations a ceramic MEMS layer and then further modifying that element to be electrically conductive such that the MEMS element is in electrical conduction with the electrolyte. Examiner further notes that Xu fails to teach a compliant media seal (i.e., a gasket) and thus even if the structure of Xu was modified to add a MEMS element, and then modified to make the MEMS element conductive, there is still no motivation to add a compliant media seal (gasket) to compress the MEMS element against the electrolyte subassembly to ensure the MEMS element stays in electrical conduction with the electrolyte subassembly. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of independent claims 1, 11, and 17. Claims 2-8, 12-16, 18-19, and 21-22 are dependent from or otherwise include the limitations of independent claims 1, 11, or 17 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSHUA L ALLEN/Examiner, Art Unit 1795